UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 15-1304


TOYA WILSON,

                Plaintiff - Appellant,

          and

HARRY SMITH,

                Plaintiff,

          v.

LNV CORPORATION; MGC MORTGAGE, INC.; DOVENMUEHLE MORTGAGE,
INC.; HUTCHENS LAW FIRM,

                Defendants - Appellees.


Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington. Louise W. Flanagan,
District Judge. (7:14-cv-00145-FL)


Submitted:   June 25, 2015                 Decided:   June 29, 2015


Before GREGORY, FLOYD, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Toya Wilson, Appellant Pro Se. Claire Louise Collins, Hilton Terry
Hutchens, Jr., HUTCHENS, SENTER, KELLAM & PETIT, PA, Fayetteville,
North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Toya Wilson appeals the district court’s order dismissing her

suit pursuant to Fed. R. Civ. P. 12(b)(6) for failure to state a

claim.   We have reviewed the record and find no reversible error.

Accordingly, we affirm for the reasons stated by the district

court.   Wilson v. LNV Corp., No. 7:14-cv-00145-FL (E.D.N.C. Feb.

23, 2015).    We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

this court and argument would not aid the decisional process.



                                                          AFFIRMED




                                 2